Citation Nr: 0325110	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES 

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to an increased rating for a cervical spine 
disorder.

3.  Entitlement to an increased rating for a lumbar spine 
disorder.

4.  Entitlement to an increased rating for a left elbow 
disorder.

5.  Entitlement to an increased rating for a left shoulder 
disorder.

6.  Entitlement to an increased rating for a bilateral hip 
disorder. 

7.  Entitlement to an increased rating for a bilateral wrist 
disorder.

8.  Entitlement to an increased rating for bilateral hand 
disorders.

9.  Entitlement to an increased rating for psoriasis.

10.  Entitlement to an increased rating for esophageal hiatal 
hernia.

11.  Entitlement to an increased rating for tinnitus.

12.  Entitlement to an increased rating for benign prostatic 
hypertrophy.

13.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the right posterior chest wall 
consisting of a fracture of the right eleventh rib.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


REMAND

Previously, on May 1, 2002, the Board of Veterans' Appeals 
(BVA or Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	1.  It appears that the veteran has not 
filed a timely substantive appeal as to 
the claims of increased ratings for 
tinnitus and benign prostatic hypertrophy.  
Please take the following corrective 
action:  Mail a copy of the attached 
letter to the veteran informing him of the 
failure to file a timely substantive 
appeal and of his procedural and appellate 
rights. 
 
2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him since his discharge 
from active duty for degenerative joint 
disease of the left knee; cervical spine, 
lumbar spine, left elbow, left shoulder, 
bilateral hip, bilateral wrist, and 
bilateral hand disorders; psoriasis; 
esophageal hiatal hernia; and residuals of 
a gsw of the right posterior chest wall 
consisting of a fracture of the right 
eleventh rib.  Obtain complete clinical 
records from each treatment source 
identified.
3.  Arrange for verification of the 
veteran's active service dates.  Note that 
the official verification of service, 
which indicates the veteran entered on 
active duty in August 1968 is clearly 
erroneous, as it is at odds with other 
evidence of record showing the veteran had 
30 years of service and was an E-5 at the 
time of a Ranger training examination in 
June 1968.  There is an unofficial 
document in the claims file indicating the 
veteran started active duty in June 1967.  
4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: 

(a)  An orthopedic examination to 
determine the severity of his service-
connected cervical spine, lumbar spine, 
left shoulder, left elbow, bilateral 
wrist, bilateral hip, and bilateral hand 
disorders.  All indicated studies, should 
be performed.  The veteran's claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All findings should be set 
forth in detail.  The examination report 
should include active and passive ranges 
of motion of all specified joints (in 
degrees).  Any further limitation of 
motion due to pain should be reported.  
The examiner should ascertain whether the 
disorders result in weakened movement, 
excess fatigability, or incoordination; 
if so, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost due to such factors.  

(b)  A skin examination to determine the 
severity of the veteran's psoriasis.  All 
indicated studies should be performed, and 
all findings should be set forth in 
detail.  The claims file must be available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
describe the location, extent and 
repugnant or otherwise disabling character 
of any manifestations found on 
examination.  The examiner must report on 
the presence or absence and extent of any 
exfoliation, exudation, itching, crusting, 
and lesions attributable to the service-
connected psoriasis.  If the examiner 
determines that photographs of the 
affected parts would best reflect the 
extent of the disability, such photographs 
should be taken and associated with the 
examination report for the file.

(c)  An examination by an appropriate 
physician to determine the severity of the 
veteran's service-connected esophageal 
hiatal hernia with reflux.  All indicated 
studies should be performed, and all 
findings should be set forth in detail.  
The claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate whether the following symptoms 
are present, and to what extent: pain, 
epigastric distress with dysphagia, 
pyrosis, regurgitation, and substernal or 
arm or shoulder pain.

(d)  An examination to determine the 
severity of the service-connected 
residuals of a right posterior chest wall 
gsw.  Any indicated studies, should be 
performed, and all findings should be set 
forth in detail.  The claims file must be 
available to the examiner in conjunction 
with the examination.  The examiner 
should describe the track of the missile, 
identify the muscle group or groups 
affected by the gsw, and describe all 
current symptoms of the gsw residuals and 
all associated impairment of function.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





